Mr President of the 75th Session of the United Nations General Assembly; Mr Secretary-General of the United Nations;
Your Excellencies Heads of State and Government
Excellencies Heads of delegations;
Ladies and gentlemen!
I am highly delighted to address, on behalf of the Mozambican people and on my own behalf, the international community in this General Debate, which takes place at a so historic and symbolic time of the celebration of the 75th Anniversary of the United Nations.
For the Republic of Mozambique, this celebration coincides with the 45th anniversary of the acceptance, and therefore, accession of our country, as a legitimate and fully fledged member of this Organization, which gives us our honourable place in the international community.
I would like to recognise His Excellency Ambassador Tijjani Muhammad- Bande, President of the 74th Session of the General Assembly, for his performance and I congratulate You Mr Volkan Bozkir, President of this Session of the General Assembly and I express my country’s willingness to work together for the success of your tenure.
I warmly congratulate Mr Antonio Guterres, Secretary-General of the United Nations, for his tireless commitment to upholding the ideals enshrined in the Charter of the United Nations; by placing the United Nations in the lead of collective efforts to overcome contemporary challenges, including its initiatives, aimed at addressing the COVID-19 pandemic.
Mr President,
Excellencies!
Today’s world is markedly different from the one that existed when the UN was founded. There have been significant improvements in our collective wellbeing. Social and human development indicators have improved substantially. Life expectancy increased, mortality and morbidity reduced, the number of Member States almost quadrupled from 51 to 193 countries, including Mozambique. Efforts to empower women are now a deepening reality.
The theme of this General Assembly faithfully reflects the essence of the United Nations and is a call for renewal of the vision for an integrated and cooperative world, where nations express themselves in an open manner and act in a coordinated way in promoting sustainable and inclusive development, taking the 2030 Agenda as their banner.
Mozambique, therefore, upholds the assumptions of “common but differentiated responsibility”, as well as internationally agreed development goals, in the light of the Paris Declaration on the Effectiveness of Development Aid”.
All this shows that multilateral cooperation remains the best approach to addressing the challenges and mitigating the suffering of the people who are the main reason for the creation of the United Nations.
Multilateralism within the United Nations is also key if we take into account that the world economy, especially that of developing countries, has been severely impacted by the COVID-19 pandemic, and its restoration requires global, integrated and concerted interventions.
Nationalism and isolationism in the face of a pandemic are, as far as we are concerned, a prescription for failure to respond to this and other infectious diseases of an unpredictable nature.
Other global phenomena and challenges calling for the United Nations’ led multilateral intervention, include terrorism, climate change, cybersecurity, public health, research and development, trade and industrialization.
In the global village in which we live, national and international issues are increasingly less discernible. The transnational nature and interconnection of these phenomena require leadership that recognises that, in today’s world, our interventions must take into account the intrinsic relationship between the national, regional and global citizens.
Mr President,
Excellencies!
Mozambique welcomes and reiterates its support for the Actions of the Secretary General, aimed at reforming the United Nations, in the areas of peace and security, peace operations, development and management of the organization.
Nevertheless, we are concerned about the lack of progress in the inter-governmental negotiations so that the reform of the Security Council will yield results in line with the 21st century.
The reform has the merit of placing international peace, security and stability as catalysts for the global development agenda, as well as making the UN more representative, efficient and transparent, based on the contemporary geopolitical situation, which will render the decisions of this body more effective and legitimate.
So once again we call on the international community to take advantage of this historic moment of our universal organization’s 75th anniversary to combine efforts to a sustainable solution to outstanding security issues.
Mr President,
Excellencies!
The Agenda 2030 and the Sustainable Development Goals are instruments that fuel the hope of billions of people around the world in achieving the long-awaited progress and well-being of all peoples. In this context, Mozambique submitted in July 2020 its first Voluntary National Report on the Sustainable Development Goals, which shares achievements based on the aspirations of the Mozambican people, in compliance with this international instrument reflected in our Five-Year Government Programme 2020-2024.
“The Future we want” lies in the actions of the present; the “United Nations we need” depend on our posture and responsible action, today and tomorrow. Only with a collective approach and humanism, we will successfully implement the agenda of inclusiveness that we have chosen of “leaving no one behind”.
It is in this context that the Government of Mozambique promotes peacebuilding, the preservation of human rights, social justice, gender equality and equity, the inclusion of young people and people with disabilities in development programmes, cementing the unity and sharing of benefits, which is salient feature of our governance.
With regard to climate change, due to its geographical location, Mozambique has been cyclically affected by extreme events. Every year, the country has suffered cyclones, floods and droughts and memories of Cyclones Idai and Kenneth in March and April 2019 are still fresh.
More than a year later, we continue efforts to rebuild and recover socioeconomic damage, combined with adaptation and resilience measures, in the light of internationally accepted practices under the Paris Agreement on Climate Change to which we have been a party since June 2018.
We take this opportunity to reiterate our gratitude to the international community for the support provided during and after the cyclones.
Mozambique continues to promote sustainable management of biodiversity and ecosystems and natural resources, with the purpose of adding value to the integrated local development of communities. In this regard, the promotion of conservation areas, in national territory, continues to deserve our special attention.
On the other hand, we have sought to expand access to electricity for domestic and industrial consumption, through clean and renewable sources, whether it is thermoelectric power, natural gas powered plants, wind and solar power, in addition to hydropower, in order to ensure the achievement of the universal access target by 2030. At present, all 154 district headquarters are connected to the national power grid, and the electrification programme for administrative posts is underway.
Recognising the role of agriculture to this end, the Government decided to allocate 10 per cent of its annual budget to this sector for the first time, in line with the Maputo Declaration on Agriculture and Food Security adopted by the African Union in 2003.
It in this regard that we launched the Integrated Management Programme for Agriculture and Natural Resources — SUSTENTA, which promotes the socio-economic integration of the Mozambican population.
Mr President,
The outbreak of the COVID-19 pandemic, officially announced by the WHO in December 2019, took the world by surprise. It is a health scourge with a high degree of spread and lethality, with greater severity in developing countries, particularly in Africa.
COVID-19 has transformed the dynamics of trade, professional and social relations among human beings in all spheres of life, both in urban and rural environments.
This scenario requires the mobilisation of additional financial resources to compensate for the economic slowdown, given that the scourge of the pandemic still prevails around the world and in our country, in particular.
While response measures to COVID-19 continue, we take this opportunity to thank the bilateral and multilateral partners of the international community for the multiple support that has enabled us to prevent and contain the spread of the new coronavirus and embark on what we call the “new normal”.
Excellencies!
The massive efforts we have been making in the framework of peace and security consolidation, as well as in the implementation of the socio-economic development programme, aligned with the 2030 Agenda, have been put to the test by terrorist acts and criminals in some districts of Cabo Delgado province, and by armed actions by allegedly dissident RENAMO groups in some parts of Manica and Sofala provinces, in the central region of the country. Terrorists heinously kill people, cause displaced people, destroy housing and socio-economic infrastructure, plunder community property and keep children and women in captivity. As a consequence of these phenomena, more than 1,000 people have been killed, and some 250,000 people are internally displaced in other districts within the country.
In the face of terrorist attacks, the Government has responded firmly, on the one hand, with the support of local people, through actions to defend sovereignty and territorial integrity, as well as to the protection of people and their property. On the other hand, the Government has mobilized humanitarian assistance for the internally displaced people and promotes socio-economic development activities for the communities.
It was under these efforts that we recently launched and operationalised the Northern Region Integrated Development Agency (ADIN) with the aim of promoting multi-sectoral actions with a view to the integrated socio-economic development of the provinces of Niassa, Cabo Delgado and Nampula.
Aware that the terrorist actions of which the country is a victim have links with international groups that are also involved in transnational organized crime, we have sought to address this phenomenon in cooperation with other countries and regional and international organizations.
In this context, we welcome all initiatives and partnerships that will go a long way in complementing our ongoing efforts to curtail the harmful actions of terrorists in our country.
As part of the implementation of the Peace and Reconciliation Agreement between the Government and RENAMO, we are implementing decentralization and the Disarmament, Demobilisation and Reintegration (DDR) process of RENAMO’s remnant armed elements that has already covered about 1,000 ex-combatants.
We would like to take this opportunity to express our gratitude for the role of the United Nations and the international community, particularly the dynamism of the Secretary-General’s Personal Envoy.
Mr President,
Ladies and gentlemen!
As we conclude our remarks, we reaffirm our firm belief that international security and peace making and maintenance, the preservation and respect for human rights and the promotion of sustainable development, only find fertile ground to flourished, in the common approach and collective action of all stakeholders in the world. We have said so with great humility and willingness to serve our people and to contribute to the prosperity of humanity.
We want, with actions to contribute to the “Future we want”, to shape the “United Nations we need”, and “therefore, renew our commitment to multilateralism”, and valuing the most precious commodity of the universe, LIFE, and Quality LIFE.
Let us therefore revisit our global commitment to the consolidation of the principles of the Charter of the United Nations, keeping in mind the main recipients of these efforts, namely “We The Peoples”!
Happy Celebration to the United Nations!
Thank you very much!